HARDY, Judge.
Plaintiff insurer, as subrogee of its insured, seeks to recover by this action the sum of $147.21 paid its assured for damages to an automobile, sustained in an accident. After trial there was-judgment in favor of defendant rejecting plaintiff’s demands, from which plaintiff prosecutes this appeal.
The accident which gives rise to this suit occurred at the corner of Tenth and Murray Streets in the City of Alexandria, Rapides Parish, Louisiana, on June 14, 1946. At the intersection, traffic is controlled by a signal light. The assured’s car was proceeding west on Murray Street, while defendant was driving his truck north on Tenth Street. The collision occurred at or about the center of the intersection and the points of damages sustained by the respective vehicles were the right front of defendant’s truck and the left side, both front and rear, of assured’s automobile. After the collision defendant’s truck came to rest by the west curb of Tenth Street immediately past the intersection, while the assured’s automobile continued in a generally forward direction, deflecting a little to the west, jumping a curb at the northwest corner of the intersection and crashing into a vehicle parked on a used car lot at that location.
The testimony tendered by witnesses for plaintiff and defendant respectively is directly contradictory and irreconcilable. Two witnesses for plaintiff testified that the traffic signal displayed a green light for traffic on Murray Street,- while two witnesses on behalf of defendant are equally as positive.that the green light at the time gave rightrof-way to traffic on Tenth Street. Little help in the attempt, to arrive at a conclusion is offered by the physical facts and -circumstances surrounding the collision. However, it is evident that the assured’s car was proceeding at a considerably greater rate of speed than defendant’s truck.
In the light of the conflict of what appears to ibe equally credible testimony and further consideration of the impossibility of drawing any justifiable conclusions from the physical facts, it is clear that plaintiff has failed to make out its case with that certainty and by that preponderance of evidence which is required.
Additionally, it is observed that under these circumstances, that is, where testimony -for the respective parties is apparently of equal weight and value, the determination of the matter by the District Judge must be accorded unusual weight and consideration, Certainly it could not be said that manifest error is evident.
For the reasons set forth, the judgment appealed from is affirmed at appellant’s cost.